Citation Nr: 1602880	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  08-21 909	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the orthopedic manifestations of the lumbar spine disability.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a right hip disorder.

4.  Whether a timely notice of disagreement (NOD) was filed in connection with the September 2013 rating decision that assigned an effective date of July 30, 2013, for the grant of service connection for an acquired psychiatric disability.

5.  Whether a timely notice of disagreement (NOD) was filed in connection with the September 2013 rating decision that assigned an effective date of March 1, 2013, for the grant of service connection for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Air Force from June 1972 to June 1976.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico in which the RO granted service connection for a lumbar spine disability and assigned a 10 percent rating for that disability.  

The Veteran has appealed the initial rating assigned for the orthopedic manifestations of the service-connected lumbar spine disability.  He is, in effect, asking for a higher rating effective from the date service connection was granted.  Thus, the entire time period in question is on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In June 2014, a Travel Board hearing was held at the RO before the undersigned.  A transcript from that hearing is included in the evidence of record.  The Board thereafter remanded the case for additional development in August 2014; the case has now been returned to the Board for appellate review.

In an October 2015 letter, the RO notified the Veteran that it had found his September 2015 notice of disagreement (NOD) filed in connection with the rating decision that assigned an effective date of July 30, 2013, for the grant of service connection for an acquired psychiatric disability to be untimely.  That letter further stated that the RO had determined that his September 2015 NOD filed in connection with the rating decision that assigned an effective date of March 1, 2013, for the grant of service connection for right lower extremity radiculopathy to be untimely.  In October 2015, the Veteran's NOD in relation to the timeliness of his appeals as to the effective date issues was received.  The claims file does not contain any statement of the case (SOC) issued in response to the Veteran's NOD received in October 2015.  Therefore those two claims must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  VA will notify the Veteran when further action is required.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary with respect to the issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below. 

A review of the evidence of record reveals that the Veteran submitted his substantive appeal as to the issue of an increased initial evaluation for the lumbar spine disability in August 2008.  The Board remanded the case for additional development in August 2014, and the case was returned to the Board on October 3, 2014.  On November 25, 2014, the Veteran underwent a VA spine examination.  The report from that November 2014 VA examination was added to the electronic file currently before the Board.  

The report of the VA thoraolumbar spine examination was received by the AOJ after the appeal was transferred to the Board in October 2014.  No Supplemental Statement of the Case (SSOC) was issued considering the additional evidence.  The most recent SSOC for this particular issue on appeal was issued on October 3, 2014.  The Board has determined that the issuance of an SSOC addressing the cited evidence is warranted.  See 38 C.F.R. § 19.37(b) (evidence received after transfer of records to the Board).  This should be accomplished on remand.

A review of the record also reveals that the Veteran's claims of entitlement to service connection for a right knee disorder and a right hip disorder were denied in a rating decision issued in May 2014.  After the SOC as to those two issues was promulgated in August 2015, the Veteran requested a Board hearing to be held at the RO in his September 2015 Substantive Appeal to the Board (on a VA Form 9).  

A hearing on appeal must be granted when, as in this case, an appellant expresses a desire for it.  38 C.F.R. § 20.700(a).  In view of the foregoing, the issues of entitlement to service connection for a right knee disorder and a right hip disorder must be remanded so that the Veteran can be scheduled for a Board hearing on those two issues.

In addition, the Veteran submitted a timely NOD, in October 2015, in disagreement with the RO's determination that his NODs as to the issues of entitlement to an earlier effective date for the grants of service connection for an acquired psychiatric disorder and right lower extremity radiculopathy were untimely.  Because the RO did not subsequently issue an SOC addressing those two issues, the Board must remand the matters for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

While the case is in remand status, all outstanding medical treatment records for the Veteran should be obtained and associated with the claims file.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed. 

2.  Obtain from the appellant the names and addresses of all VA, government, and private physicians and/or medical facilities that have provided him with any treatment for his claimed conditions, and secure all available relevant reports not already of record from those sources.  In particular, obtain all outstanding VA medical treatment records.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After all appropriate development has been completed, review the issue of entitlement to an initial evaluation in excess of 10 percent for the orthopedic manifestations of the lumbar spine disability, to include consideration of all pertinent evidence of record.  If the benefit sought on appeal is not granted, furnish the Veteran and his representative with an SSOC, with particular emphasis in that SSOC on the evidence added to the record since the October 2014 SSOC was issued.

5.  Schedule the Veteran for a hearing at his local RO before a Veterans Law Judge on the issues of entitlement to service connection for disorders of the right knee and hip, as the docket permits.  Offer him the option of a Travel Board hearing or a videoconference hearing, whichever he prefers.  In connection with this, perform the following:

      a. Notify the Veteran and his representative of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  

      b. Advise the Veteran that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.

      c. Associate all correspondence pertaining to this matter with the claims file.

      d. Return the case to the Board in accordance with the applicable procedures after the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted.

6.  Examine the Veteran's claims that he submitted timely NODs as to the issues of entitlement to earlier effective dates for the grants of service connection for an acquired psychiatric disorder and right lower extremity radiculopathy.  If no additional development is required, prepare an SOC in accordance with 38 C.F.R. § 19.29, unless either matter is resolved by granting the benefits sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal, should either issue be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

